Marston, J.
This case was tried by the court without a jury. A bill of exceptions was settled, but no written finding of facts was asked for or made. Exceptions were taken to rulings made upon the admissibility of certain testimony, but no reference whatever is made thereto in the brief of counsel. We must assume therefore that they have been abandoned. The argument submitted is upon the merits, based upon facts appearing in the bill of exceptions. It is almost needless to say that this court cannot review the facts or evidence in the case. As no question has therefore been presented to this Court which we can consider, the judgment must be affirmed with costs.
The other Justices concurred.